Title: To George Washington from the Board of Treasury, 14 January 1780
From: Board of Treasury
To: Washington, George


          
            Sir
            Treasury-Office Philadelphia 14 January 1780
          
          By your Excellency’s Letter to Congress of the 4th instt we are happy to be made acquainted that Proposals for an Exchange of Prisoners, by the Commanders in Chief of the American and British Armies, are in the Way of being opened. How far the

Subject on which we now trouble Your Excellency may be involved, or ought to be thought of previous to or in any Discussion of this Matter, we cannot precisely determin⟨e⟩, but conceive it our Duty thus early to mention it. At the same Time declaring that Nothing would tempt us to throw an unnecessary Obstruction in the Course of so desireable an Event.
          In the Month of June last a Gentleman of the Chamber of Accounts at this Office, was appointed and commissioned to repair to Albemarle, in the State of Virginia, with proper Instructions and Powers to liquidate and receive Payment of the Accounts of the United States against the Troops of the Convention of Saratoga. After much Correspondence, Conference and Explanation with Major General Phillips, seniour Officer of the said Troops, he has returned without effecting any Thing, though from the Documents produced, we are convinced he has left no proper Means unessayed to compass the End of his Mission.
          On considering his report Congress have passed certain Resolutions, a Copy of which your Excellency has enclosed. It is now become our Duty to take measures for carrying the Determinations they contain, so far as we are directed to take Order on them, into Effect. In this, as we shall need so we wish to have all the Countenance and Assistance Your Excellency’s Attention to other pressing and indispensible Business will allow you to give us. The Accounts amount to a very considerable Sum, as nearly as we can judge, if those not yet collected are added to these prepared, not less than two Hundred Thousand Pounds in Specie, and we look upon the Settlement and Discharge of them as an Object of such magnitude and national Concern, that we are unwilling the British Government or their Officers, should be in a Situation to venture a peremptory Refusal. The Difficulty also with which we procure Specie, absolutely necessary to be obtained for some Uses, prompts us to avail ourselves of this Resource for at least the Balance due for what cannot be repaid in Kind, and for the whole, if the Enemy chuse to repay no Part in that way. But above all the Payment is to be expected as a Piece of Justice demandible on the Part of the United States to whom the Money is, and has long been, due for value received.
          The Accounts against these Troops, previous to the Departure of General Burgoyne for England, or as far as they were collected and prepared at that Time, were paid off. The

subsequent are founded on no new Principles, and it is therefore to be hoped that no further Hesitations on the Part of the Enemy will take Place. Major General Phillips’s Objections were principally that he was not in Cash, but that if he were his Authority was incompetent. Some less capital Objections were also made against the Mode of stating such of the Accounts as came in the Line of the Quarter Master General’s Department. The Matter perhaps may now be accomodated, and we earnestly hope it will never be necessary to carry the Penalty of a Refusal in any Degree into Execution.
          If the Accounts now prepared and ready for Settlement are accepted and discharged, it is to be supposed that those due and not yet collected would be admitted on the like ground when ready. The Amount of these is not inconsiderable, and we are not advised how far a Stipulation to discharge them when collected and adjusted would be necessary previous to a Release of the Prisoners, were the Exchange to extend to a large Proportion of them.
          We shall, with all convenient Dispatch commission and instruct a proper Person to go forward and transact this Business as an Accountant, to whom we should be happy if your Excellency would join some active and intelligent Assistant from the Army, acquainted with the Train of Business in the Commissary, Quarter Master and other Departments to which the Accounts belong, and capable of conducting such a Matter with suitable Influence and Address.
          If Your Excellency approves this Idea, we wish your early Notice, and the Name of the Gentleman you would appoint, that we may join him in the Commission and give him concurrent Authority with the Person appointed from hence.
          Whatever Your Excellency may have Leisure to suggest will be of great use to us in the Conduct of this Affair. We have the Honour to be Your Excellency’s most obedt most hble Servant
          
            William Chl HoustonBy Order
          
        